Citation Nr: 1208603	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-35 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 3, 2009.

2.  Entitlement to a TDIU rating since January 31, 2012.

3.  Whether a reduction in the rating for prostate cancer from 100 percent to 40 percent, effective January 31, 2012, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.

The matter involving TDIU comes to the Board of Veterans' Appeals (Board) from an April 2009 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2009 Joint Motion for Remand, vacated a February 27, 2008, Board decision denying a TDUI, and remanded the matter for action complying with the joint motion.  

The matter was initially before the Board on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefit sought on appeal.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.  

During the course of this appeal, the RO, in an April 2009 rating decision, granted service connection for prostate cancer, and assigned a 100 percent evaluation, effective from March 3, 2009.  In a December 2011 rating decision, the RO reduced the assigned rating for prostate cancer from 100 to 40 percent, effective from January 31, 2012.  The award of a 100 percent rating for prostate cancer from March 3, 2009 to January 31, 2012 renders the claim for TDIU moot during that period.  The claim for TDIU remains pending for the periods prior to March 3, 2009 and since January 31, 2012, as reflected on the first page. 

With respect to the propriety of the reduction, the Veteran's representative, on the Veteran's behalf, submitted a notice of disagreement following receipt of notice of the December 2011 determination.  To date, the Veteran has not yet received a statement of case (SOC) on that matter and it is REMANDED for appropriate action.  That being stated, the Board may still adjudicate the matter involving the claim for a TDIU as service-connection for prostate cancer was not in affect for the first period under consideration, and given the favorable decision regarding the second period, the Veteran is not prejudiced by determinations below. 

The issue regarding the propriety of the reduced rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Throughout both periods under appeal, service connection has been in effect for the following disabilities: coronary artery disease associated with type 2 diabetes mellitus with diabetic nephropathy, hypertension and erectile dysfunction, evaluated as 60 percent disabling; type 2 diabetes mellitus with diabetic nephropathy, hypertension and erectile dysfunction, evaluated as 20 percent disabling; and diabetic retinopathy associated with type 2 diabetes mellitus with diabetic nephropathy, hypertension and erectile dysfunction, evaluated as 10 percent disabling.  Effective from January 31, 2012, his disabilities also include residuals of prostate cancer, evaluated as 40 percent disabling. 

2.  For the period prior to March 3, 2009, after considering impairment from the service-connected disabilities and his education and occupational experience, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment.

3.  Since January 31, 2012, after considering impairment from the service-connected disabilities and his education and occupational experience, the Veteran's service-connected disabilities do preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual unemployability due to service-connected disability are not met prior to March 3, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2011).

2.  The criteria for a total rating based on individual unemployability due to service-connected disability have been met since January 31, 2012.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in June 2005 and March 2006 that addressed the notice elements concerning his TDIU claim.  Taken together, the letters informed the Veteran of what evidence was required to substantiate a claim for TDIU.  The Veteran was also notified of his and VA's respective duties for obtaining evidence, and he was asked to submit evidence and/or information in his possession to the AOJ.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

Although the March 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103  (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was readjudicated and a July 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). Proceeding with this matter in its procedural posture would not therefore prejudice the appellant.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with four examinations in 2005 and two examinations in 2006 regarding the severity of his service-connected disabilities.  VA also provided general medical examinations in July 2010 and June 2011.  In particular, the findings from the VA examinations in July 2010 and in June 2011 addressed whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  The Board finds that the medical opinions contained in these examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has substantially complied with the Board's February 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  TDIU Claim 

The Veteran seeks entitlement to a TDIU.  He asserts that he cannot work due to his service-connected conditions: coronary artery disease; type 2 diabetes mellitus with diabetic nephropathy, hypertension and erectile dysfunction; diabetic retinopathy; and prostate cancer.  As discussed in the Introduction section, the Veteran was awarded a 100 percent evaluation for his service-connected prostate cancer effective from March 3, 2009 to January 31, 2011.  As such, the matter of entitlement to TDIU during that period is moot.  What remains pending before the Board is the claim for TDIU the period prior to March 3, 2009 and since January 31, 2012. 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from retaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, due consideration will be given the history of the Veteran's service-connected disabilities. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's combined rating for his service-connected disabilities is 70 percent prior to March 3, 2009 and is 80 percent since January 31, 2012; he meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a) for both periods under consideration. 

Since the schedular criteria are satisfied for both periods under consideration, the remaining questions are whether the Veteran's service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation prior to March 3, 2009 and since January 31, 2012.  See 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). 

The sole fact that a veteran has difficulty obtaining employment, because of economic circumstances, is not enough for a TDIU award.  A higher schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The central inquiry to this question is, "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Neither non-service connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993). 

In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question that concerns the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a particular manner when the thrust of the inquiry is whether a particular job is realistically within the Veteran's capabilities, both physically and mentally.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).

Period Prior to March 3, 2009

The Veteran's TDIU application (VA Form 21-8940) was received in December 2004.  On his application, the Veteran reported that he had four years of high school education and that he had last worked in 2001.  That application indicates that he worked from November 1987 until "the present", and that he was self-employed in the plumbing and heating industry.  On that form, the Veteran also reported that his disability affected his full time employment beginning in March 2002, which was when he last worked full time and became too disabled to work.  He indicated that his total earned income for the past 12 months was $8,647, which included his spouse's earnings.  

The applicable record includes VA and private medical records dated from 1989 to 2009, including reports of VA examinations and medical records associated with a claim for Social Security Administration (SSA) disability benefits.  

Private medical records show that in March 2002, the Veteran underwent a cardiac procedure including left cardiac catheterization, left ventriculography, selective coronary angiography, and stent placement on one vessel.  The diagnosis at that time was coronary artery disease, mild LV systolic dysfunction, and successful intracoranary stent placement of severe proximal to mid main LCX artery stenosis.

In a statement dated one month later in April 2002, J.A.H., M.D. apparently responded to a query from the Veteran.  In response to a question of whether the Veteran could ride horses, after his procedure in March 2002, Dr. H. opined that if the right groin site was not painful, and if walking and riding were not painful, then there was no reason the Veteran could not ride, without limitations.

In a May 2003 letter, M.S.F., M.D. stated that the Veteran showed evidence of a prior inferior wall myocardial infarction.  He also stated that the Veteran had excellent exercise capacity without angina symptoms.  That statement was addressed to J. O'H., D.O., who added a handwritten note to the bottom of the letter.  In that note, Dr. O'H. stated that "till now I did not know for sure that he had actually had a MI [myocardial infarction]." 

VA medical records in 2004 contain evidence regarding the Veteran's ability to participate in physical activities at that time, including several medical records noting that the Veteran participated in horseback riding.  

VA treatment records in September 2004 show that the Veteran stated that he was self-employed in heating/plumbing, and that he was feeling fine but could not do the same amount of work that he did prior to his symptoms of coronary artery disease.  He also reported that he had never had chest pain or myocardial infarction.  In a separate September 2004 VA treatment record, the Veteran stated that his occupation was plumbing and heating for most of his working life.

During a November 2005 VA eye examination, the examiner noted that the Veteran was there for moderate nonproliferative diabetic retinopathy of both eyes.  The Veteran denied having flashes, floaters, pain, diplopia or headaches.  He requested new glasses because his old pair of frames had broken.  On examination, visual acuity at distance was 20/40 and 20/20 in the right and left eye respectively.  After examination, the assessments were (1) severe non-proliferative diabetic retinopathy of the right eye; (2) cataracts in both eyes; and (3) hyperopic/ astigmatism/ presbyopia in both eyes.

During a November 2005 VA heart examination, the examiner noted that the Veteran was referred to cardiology for routine care following PTCA (percutaneous transluminal coronary angioplasty)/stent in 2000.  The Veteran reported complaints that he was still feeling tired but was reassured by recent test results.  He reported that he was still working with horses, and was driving horses regularly.  He denied any chest pain, respiratory symptoms, edema, lightheadedness, syncope or palpitations.  He reported that he had a stress test in 2003, which was normal.  The report noted that his activities included music, and that he was self employed in the heating and plumbing business.  

The report contains a June 2005 echocardiogram impression of (1) technically difficult study with limited acoustic windows; (2) preserved left ventricular systolic function; unable to comment on regional wall motion abnormalities; and (3) no significant valvular abnormalities in the views obtained.  The report contains findings of an April 2005 exercise stress testing-12 minutes, 13.7 METS, without chest pain, 87 percent apmhr, and normal hemmodynamics.  On examination, blood pressure was 138/80 supine, and 130/78 sitting.  The chest was clear bilaterally, and there was no edema bilaterally.  

In the report of a November 2005 VA heart examination, the examiner stated that the Veteran was a 61 year old male with coronary artery disease, status post percutaneous transluminal coronary angioplasty/stent to LCx vessel, who was currently asymptomatic for chest discomfort but with continued fatigue.  MPI performed shows same exercise tolerance at test of two years ago with similar area of perfusion abnormality.  Echocardiogram was within normal limits.  The Veteran's coronary artery disease was stable on medication.  Testing was essentially unchanged and confirmed chronically occluded RCA with collaterals, echocardiogram within normal limits, and TSH within normal limits.  It was noted that the Veteran's hypertension was borderline under control.  Lipids were controlled on current medications, with HDL of 58-10/04.  The plan was to follow the Veteran and he was to return in six months.

In a February 2006 VA cardiology outpatient note, the Veteran reported that his main concern was the level of fatigue over the past few years.  He reported having no chest sensation, and denied having any respiratory symptoms, edema, palpitations, syncope, or sleeping disorders.  He reported having occasional lightheadedness, but it would persist only for seconds.  He reported that he continued to work hard at home with horses and other farm activities.

In a June 2006 VA progress note for diabetes follow-up, the treatment provider noted that the Veteran had been working with horses.  It was noted that on that day he had been cleaning stalls, walking two horses one mile, and carrying water buckets to horses.  

In a SSA disability determination, after review of private and VA medical records, the examiner found that the Veteran was disabled within the meaning of the Social Security decision Act.  The determination indicated that the decision was based on a primary diagnosis of heart failure and a secondary diagnosis of diabetes mellitus.  

The Veteran testified in December 2006 at a RO hearing.  He indicated that he had not worked since his heart attack in March 2002.  Prior to that, he had worked as a sole proprietor of a plumbing and heating business.  After the heart attack, he changed the form of business to a limited liability company (LLC), and under that form, he has to pay self employment taxes.  He indicated that he owned the LLC.  The Veteran indicated that any earnings after the heart attack were not due to his actual work in the field as plumber and that his son does 100 percent of the actual work in the field.  The Veteran indicated that he continued to obtain necessary insurance and obtain permits for plumbing and heating projects, because only the Veteran holds the state contractor's license.  He noted that because his physician recommended against lifting over 25 pounds, he was unable to do much of the actual plumbing and heating field work.  He indicated that the LLC earned $11,000 in the previous year, which went to him and his wife, and that his wife earned a salary for bookkeeping.  

A February 2008 VA treatment record shows that the Veteran reported that he had retired from his self-employed heating and plumbing business in February 2007.  Additional VA treatment record dated through March 2009 continue to show that the Veteran participated in activities of caring for his horses, which involved cleaning stalls, walking the horses at least one mile, and riding the horses.  

After considering all of the evidence, the Board concludes that prior to March 3, 2009 the evidence does not show that the Veteran's service-connected disabilities preclude him from performing the physical and mental acts required by employment.  On considering whether a TDIU rating is warranted, the evidence does not show-even when considering the limitations and exacerbations due to the Veteran's service-connected disabilities-that some factor exists that takes this Veteran's case outside the realm of the usual so as to render impracticable his schedular ratings.  On this point, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities prior to March 3, 2009.  See 38 C.F.R. § 3.321(b)(1)

The RO has evaluated the coronary artery disease associated with type 2 diabetes mellitus with diabetic nephropathy, hypertension and erectile dysfunction, as 60 percent disabling under Diagnostic Code 7005.  Under that Diagnostic Code, the maximum rating is 100 percent, which is warranted for chronic congestive heart failure; or work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Veteran's coronary artery disease is not rated at the maximum disability rating under Diagnostic Code 7005, and at no point during the entire appeal period does the clinical evidence show that the condition would meet that criteria for the maximum rating.  Therefore, the schedular rating criteria are adequate to rate that disability.  Review of the medical evidence of record in light of the diagnostic criteria of Diagnostic Code 7005 indicates that the disability can be adequately rated under that code.  

The RO has evaluated the type 2 diabetes mellitus with diabetic nephropathy, hypertension and erectile dysfunction, as 20 percent disabling under Diagnostic Code 7913.  Under that Diagnostic Code, the maximum rating is 100 percent, which is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Veteran's diabetes mellitus disability is not rated at the maximum disability rating under Diagnostic Code 7913, and at no point during the entire appeal period does the clinical evidence show that the condition would meet those criteria for the maximum rating.  Therefore, the schedular rating criteria are adequate to rate that disability.  Review of the medical evidence of record in light of the diagnostic criteria of Diagnostic Code 7913 indicates that the disability can be adequately rated under that code.  

The RO has evaluated the diabetic retinopathy, as 10 percent disabling under Diagnostic Code 6011.  See 38 C.F.R. § 4.79 (2008 and 2011).  Although this is the maximum rating for that Diagnostic Code, the clinical evidence does not indicate that this disability is a significant factor in the Veteran's ability to secure or follow a substantially gainful occupation.  While the Veteran reports that his visual impairment prevented him from working, none of the medical evidence of record prior to March 3, 2009 indicates that his service-connected diabetic retinopathy symptomatology includes any significant pathology beyond the criteria required for a 10 percent rating under Diagnostic Code 6011.  38 C.F.R. § 4.79 (2008 and 2011).  

The Board concludes that the schedular rating criteria for these disabilities are adequate to rate these disabilities.  See 38 C.F.R. § 3.321.  While the evidence may show that these disabilities might limit the Veteran to less rigorous or sedentary employment, it is insufficient by itself to show that his service-connected disabilities preclude substantially gainful employment.  

The Veteran has asserted that he has been unable to secure or follow a substantially gainful occupation since March 2002.  However, a review of the record shows that from March 2002 until February 2007, during clinic visits the Veteran continued to report that he was self-employed, and indicated that he was still working in plumbing and heating.  The record also contains the Veteran's testimony that he continues to receive earnings from a limited liability company, from heating and plumbing activities of the firm; however, he no longer participates in the physical activities involved.  See December 2006 Decision Review Officer Hearing, pages 16 to 18.  The Veteran testified that he is involved in the procuring the requisite insurance and permits for the company's projects.  Id., page 17. 

The Veteran's recorded statements and testimony contradicts his assertion that he is precluded from all gainful employment because of his service-connected disabilities.  He has stated that he is able to engage in activities of employment, albeit not the rigorous employment that he once performed when engaged in the activities as a plumber.  Rather, the record shows that he is still capable of performing less rigorous or more sedentary employment tasks as demonstrated by his capacity to oversee the limited liability company.  See Moore v. Derwinski, 1. Vet. App. 356, 359 (1991)(VA must consider "whether a particular job is realistic within the physical and mental capabilities of the claimant.")  Here, the evidence of record showed that the Veteran did engage in such employment at least until February 2007. 

Additionally, notations in the medical records continuously reflected that the Veteran was able to participate in physical activities such as riding horses and working around a farm, including working with activities needed to care for horses - cleaning stalls, walking two horses one mile, and carrying water buckets to horses; activities ordinarily expected to involve somewhat rigorous physical activities.  The record shows that that the Veteran does engage in tasks to maintain his horses, which is similar to physical employment throughout the entire period under appeal.  Although, these physical tasks are not compensated as regular employment, it does qualify as a form of work that others find valuable, and it shows that the Veteran is not precluded from being able to relate with others in occupational-like situations beyond sedentary work.  His ability to perform such physical tasks demonstrates that he is also capable of some physical work throughout the entire period prior to March 3, 2009. 

The Board has considered the SSA determination that found the Veteran was disabled due to his heart failure and diabetes mellitus.  While this is relevant evidence the Board weighs and evaluates, it is not dispositive of the issue.  Indeed, each agency has its own law and regulations to consider in making such a determination.  There are specific criteria governing the adjudication of claims for a TDIU that are outside those considered in the SSA determination; and as such, a finding of unemployability by SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Thus, the Board considers SSA's determination, but it is not dispositive as to the whether the veteran is entitled to TDIU.  

There is no other medical opinion of record that shows that the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment prior to March 3, 2009.  

Here, after a review of the entire record, including the SSA determination, the Veteran's reported history in treatment records, and his testimony, the Board finds that the preponderance of the evidence is against the finding that the Veteran's service-connected disabilities precluded him from any substantially gainful employment prior to March 3, 2009.  Rather, the evidence of record shows that the Veteran has the physical and mental capabilities to engage, and in fact did engage, in less rigorous or more sedentary employment prior to March 3, 2009. 

Since January 31, 2012

As noted above, the Veteran was awarded a 100 percent evaluation for prostate cancer from March 3, 2009 to January 31, 2012.  The Board must now consider whether the evidence of record supports, or is at least in equipoise, as to the question of whether the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment during the period from January 31, 2012.  The Board finds that it does.  

Records of VA treatment since 2009 continue to show that the Veteran sought treatment for his service-connected disabilities as outlined above, and they show that he underwent radiation therapy for his prostate cancer in 2009.  Subsequent treatment records show that residuals of the prostate cancer include urinary frequency and urge incontinence problems, which require the occasional use of pads.  

As noted above, in an April 2009 Order, the Court vacated the February 2008 Board decision that denied the claim for TDIU, and remanded the matter to the Board to comply with instructions set forth in the Joint Motion for Remand.  The Court indication that a VA medical opinion was needed to determine whether the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment.  In February 2010, the Board remanded the matter for a VA examination in order to obtain such a medical opinion.  

The report of a July 2010 VA examination shows that the examiner noted a review of the claims folder, including VA treatments records.  The Veteran's medical history involving coronary artery disease, diabetes mellitus, prostate cancer, and diabetic retinopathy were recorded.  The Veteran reported that he stopped working in 2006 because of his symptoms of his service-connected disabilities.  The examiner noted that the Veteran reported that his vision had improved after he underwent bilateral cataract surgery in June 2009.  He reported that since his radiation therapy, he experienced increased urinary frequency and incontinence problems.  He became fatigued after walking for 30 minutes and he was unable to carry more than 40 pounds.  He experienced dyspnea on exertion, fatigue and lack of endurance.  The Veteran also reported that he continues to take care of his horses and that he tries to walk daily.  Based on the findings from clinical examination and review of the claims folder, the examiner found that the Veteran has moderate to severe functional limitation due to a combination of his service-connected disabilities.  The examiner opined that due to the Veteran's ongoing urinary symptoms, poor vision, fatigue, dyspnea on exertion, and active prostate cancer, it is unlikely that he will be able to work in his own trade as a plumber.  The examiner further stated that based on his education and employment experience, it is more likely than not that his service-connected disabilities will greatly impact his ability to secure or maintain substantially gainful employment.  

Subsequent VA treatment records dated in 2010 continue to show that the Veteran's vision was considered stable.  An October 2010 VA treatment record shows that the Veteran reported providing daily care to his horse, which included walking them four miles a day.  The Veteran also continued to report urinary frequency problems.  

In June 2011, the Veteran was afforded another VA general medical examination in conjunction with his claim.  In that examination report, the examiner reviewed the claims folder and recorded the findings from clinical evaluation.  The Veteran reported that he had stopped working in 2006, because of decreased vision due to retinal bleeding.  The Veteran also reported that since his retirement in 2006, he has continued to take care of his horses, noting that this involves walking, watering and feeding the horses and cleaning stalls of manure.  

The examiner noted that the Veteran denied any restriction of his activities as secondary to his diabetes mellitus and he only reported vague generalized fatigue as associated with his cardiac disorder.  The Veteran reported that his disability due to diabetes mellitus did not limit his ability to perform physical employment, but he felt that his disability due to coronary artery disease did preclude physical employment.  The Veteran denied that his coronary artery disease prevented him from working a more sedentary position.  

The examiner noted that the Veteran's bilateral retinopathy had remained stable since it was last evaluated by VA.  The examiner noted that the Veteran's vision had improved following cataract surgery and lens insertion.  The examiner further noted that although the Veteran reported that he would be unable to perform physical or sedentary work because of visual restrictions due to his retinopathy disability, the Veteran continue to drive his car and use computers.  

The Veteran reported that he experienced increased urinary frequency and diarrhea due to residuals of prostate cancer radiation treatment.  Reportedly, the Veteran has daytime urinary voiding intervals of every 30 to 45 minutes, and nighttime urinary voiding of at least three times.  He requires the use of a pad when he goes out for an evening and knows that he may not have the ability to make it to the bathroom in time.   

Based on the findings from the examination, the examiner concluded it is likely that the Veteran would be able to perform light physical employment and/or gainful sedentary employment with regard to his service-connected disability assuming some accommodation would be made for his frequent urinary voiding.  The examiner supported his medical conclusion by observing that the Veteran is able to manage his horses, which involves walking them and cleaning their stalls daily.  The examiner also noted that that the Veteran is able to drive, read and perform his activities of daily living.  

Based on the foregoing evidence, the Board finds that since January 31, 2012, the Veteran's service-connected disabilities do preclude him from securing or maintaining substantially gainful employment involving both physical and sedentary performances.  While it does not appear that the Veteran's service-connected disabilities discussed above have changed significantly, the Veteran was awarded service connection for prostate cancer as of March 3, 2009.  His disability is current manifested by urinary frequency with daytime voiding intervals of less than one hour.  This is symptomatology is contemplated by a 40 percent evaluation for voiding dysfunction involving urinary frequency under 38 C.F.R. § 4.115a.  There is no indication of record that the Veteran's disability involves continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence to warrant a higher evaluation of 60 percent.  Id., voiding dysfunction involving urine leakage.  

That being said, the Board finds that such intervals of urinary frequency, in combination with the limitations associated with his other service-connected disabilities, would render it impractical for the Veteran to secure or maintain substantially gainful employment in either less physical or sedentary employment.  Such required accommodation for urinary frequency, as observed by the June 2011 VA examiner, does not make the Veteran a suitable candidate for obtaining employment, especially given his education and training in his trade of heating and plumbing.  While the Veteran is still able to physically manage the care of his horses, these actions are preformed on his own schedule, and based on his own accommodation of his urinary frequency intervals.  

In summary, the evidence of record prior to March 3, 2009, does not show that there is some factor which places the Veteran in a different position than other veterans with the same disability ratings.  See Van Hoose, Supra.  The preponderance of the evidence is against the claim that the Veteran was precluded from engaging in substantial gainful employment by reason of his service-connected disabilities prior to March 3, 2009.  However, as of January 31, 2012, the Board finds that the Veteran's service-connected disability, and in particular his disability due to residuals of prostate cancer, precludes him from performing the physical and mental acts required by employment.  For the reasons set forth above, entitlement to TDIU is established as of January 31, 2012, and not earlier.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for individual unemployability prior to March 3, 2009, is denied. 

Entitlement to a total disability rating for individual unemployability since January 31, 2012 is granted.  


REMAND

In December 2011, the RO reduced the assigned rating for prostate cancer from 100 to 40 percent, effective from January 31, 2012.  In a January 2012 brief to the Board, the Veteran's representative expressed timely disagreement with the decision. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination.  38 C.F.R. § 20.201 (2010); see also Moore v. West, 13 Vet. App. 69  (1999) (defining a valid notice of disagreement).  Although the representative noted a belief that the issues were "still on appeal," the brief meets the requirements of a timely notice of disagreement. 

The RO has not yet issued a statement of the case regarding this matter.  The failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case on the issue of whether the reduction in the rating for prostate cancer from 100 percent to 40 percent, effective January 31, 2012, was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If timely filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


